Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6 June 2022.  In virtue of this communication, claims 1-8 are currently presented in the instant application.  Presently, claims 1-8 have been amended.

Response to Arguments
Applicant’s arguments, filed 6/1/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
	As discussed in the Examiner Interview on 1 June 2022, the language changes in newly amended claim 1 fixes the clarity and written description problems present in the previous Office Action.  Furthermore, as noted by the Examiner and after further search is reinforced, the prior arts of record does not disclose or properly suggest the alternating fixed and screwing portions.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or properly suggest:
A lens apparatus wherein, when viewed from a direction parallel to an optical axis of the lens, each of the plurality of screwing portions is disposed between the plurality of fixed portions in a circumferential direction of the lens, in combination with the remaining limitations of claim 1 and 8 (claims 2-7 are allowable as being dependent on claim 1).

The prior art as noted in the previous office action and interview summary does not disclose this feature.  In the majority of the prior art, even if there are separate fixing, barrel, and pressing members, the screwing and fixing portions are either not lined up in the circumferential direction, or otherwise do not alternate. 
The best example of this is newly cited prior art Wei (Publication No.: US 2020/0049932 A1) discloses a fixing/pressing member 13 connected to the barrel (11).  Arranged on the fixing/pressing member 13 are two portions, a threaded unreferenced portion seen in Figs. 1 and 2, and then cut out fixing portions 133, through which glue is inserted.  However, as seen in Fig. 1, the threads are continuous throughout the inner portion of fixing/pressing member 13, and so cannot be considered to have a “plurality of screwing portions”, wherein “each of the plurality of screwing portions is disposed between the plurality of fixed portions in a circumferential direction of the lens”.
These deficiencies are found in the other prior arts, where typically the screwing portions encompass the entirety of the barrels length and cannot be considered to be a “plurality of screwing portions”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wei (Publication No.: US 2020/0049932 A1).



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/2/2022